Citation Nr: 0616161	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-17 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depression.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from August 1977 to December 
1978.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 2002 by the Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On May 19, 2005, the veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of that hearing is of record.  

In August 2005, the Board remanded this case for further 
development of the evidence.  The case was returned to the 
Board in April 2006.


FINDING OF FACT

There is no competent medical evidence or other credible 
evidence of record that the veteran currently has a 
psychiatric disability which had onset during his active 
military service or is etiologically related to such service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include major 
depression, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist  
VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in August 2001 and September 2004 by the RO and a 
letter sent to the veteran in September 2005 by the VA 
Appeals Management Center (AMC) in Washington, DC, satisfied 
the statutory and regulatory duty to notify provisions.  
There is no indication in the record that additional evidence 
material to the issue decided herein which is not part of the 
veteran's claims file is available.  Therefore, the Board 
finds that VA has met the duties to notify and to assist 
required by law as to the claim decided herein.  

On March 3, 2006, the United States Court of appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, which include: (1) veteran status; (2) existence of a 
disability; (3) a connection between a veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.  In the instant case, however, with 
regard to the veteran's service connection claim which is 
denied by this Board decision, no disability rating and no 
effective date of a disability rating will be assigned, so 
there is no possibility that the veteran has been prejudiced 
by the fact that the VCAA notice provided to him by the RO 
and the AMC did not include those elements.             

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

When psychosis is manifested to a compensable degree within 
one year of separation from service, the disease may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2005).

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings 
or a diagnosis including the word "Chronic."  When the 
disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).

In the veteran's case, his service medical records are 
entirely negative for any psychiatric complaints or findings.  
In December 1978, during his last month of active military 
service, he stated in writing that he did not wish to have a 
medical examination in conjunction with his scheduled 
separation from service, and a medical representative found 
that a physical examination of the veteran prior to 
separation from service was not required.  

At the hearing in May 2005, the veteran testified that in 
service he was assigned duties as a cook even though it had 
been his understanding from talking to a recruiter that he 
would not have to work as a cook in service and that he was 
sent to a duty location on an island off the coast of Alaska 
where his wife and children were not permitted to join him.  
He testified further that he became angry at his situation in 
service and then depressed.  He stated that in service he did 
not go to sick call for complaints of anger or depression.  A 
VA psychologist who saw the veteran in March 2003 noted that 
the veteran told him that in service his sergeant and a 
chaplain attributed his distress over having to work as a 
cook on the island in question to a bad attitude and not to 
depression.  

The veteran testified at the hearing in May 2005 that the 
first time he went to see a mental health professional had 
been two or three years earlier.  Records of a VA Medical 
Center show that the veteran was admitted for psychiatric 
evaluation in May 2001 and that after four days in the 
hospital the veteran's discharge diagnoses were, on Axis I, 
major depression, recurrent, without psychotic features, and, 
on Axis II , suggestion of dependent personality disorder.  
Records of the Social Security Administration (SSA) show 
that, in June 2002, an administrative law judge of SSA found 
that the veteran was disabled under laws administered by that 
agency from May 2000 with a primary diagnosis of major 
depression and a secondary diagnosis of osteoarthritis.  

In a statement received in March 2004, the veteran said that, 
"I feel that my depression is service related and caused by 
the conditions I endured on this island", referring to the 
island off the coast of Alaska where he was assigned in 
service to work as a cook.

The only probative evidence on the question of whether the 
veteran's currently diagnosed major depression had onset 
during his active military service or is etiologically 
related to such service would be competent medical evidence.  
Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  See 
38 C.F.R. § 3.159(a)(1) (2005).

There is no competent medical evidence in support of the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  It is not in dispute that the veteran 
did not seek psychiatric care during service or until more 
than 20 years after his release from service and no health 
professional has found that the veteran's current psychiatric 
disorder is related to his active military service.  

Lay statements were received in October 2001 from four women: 
two sisters of the veteran; an acquaintance; and his wife.  
Their statements were to the effect that after he was 
separated from service the veteran was "moody" and he would 
get angry or depressed.  In her statement, the veteran's wife 
said, among other things, that, "...the biggest change was the 
awful anger that he had inside."  

As laypersons, the veteran and the four women who made 
statements in support of his claim are not qualified to 
render medical diagnoses or to provide a medical opinion 
linking a current acquired psychiatric disorder, to include a 
depressive disorder, to his active military service, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992), and so 
their statements and testimony are lacking in probative value 
on the determinative issue in this case, which is whether the 
veteran has a current acquired psychiatric disability related 
to his active service.

Since psychiatric complaints were not noted in service, there 
is no possibility of showing continuity of symptomatology 
under 38 C.F.R. § 3.303(b) ("where the condition noted during 
service . . . is not, in fact, shown to be chronic . . . [,] 
then a showing of continuity after discharge is required to 
support the claim.").  See also Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim).  Inasmuch as psychiatric 
complaints were not noted in service or until many years 
after service, and no physician has indicated that a current 
psychiatric disorder is related to any incident of the 
veteran's service, the Board finds that the claim must be 
denied.

The three elements required for service connection are 
competent evidence of current disability, of incurrence or 
aggravation of a disease or injury in service, and of a nexus 
between an in-service injury or disease and the current 
disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam).  The 
veteran is not entitled to service connection for psychiatric 
disability because there is no competent evidence of a nexus 
between such a current disability and an in-service disease 
or injury.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 
  

ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depression, is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


